2020 WI 49

                  SUPREME COURT         OF     WISCONSIN
CASE NO.:              2019AP1175-D


COMPLETE TITLE:        In the Matter of the Disciplinary Proceedings
                       Against Diane R. Caspari, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                       v.

                       Diane R. Caspari,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST CASPARI

OPINION FILED:         MAY 28, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam
NOT PARTICIPATING:



ATTORNEYS:
                                                                            2020 WI 49
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.    2019AP1175-D


STATE OF WISCONSIN                                :              IN SUPREME COURT

In the Matter of the Disciplinary Proceedings
Against Diane R. Caspari, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
               Complainant,                                          MAY 28, 2020
v.                                                                       Sheila T. Reiff
                                                                     Clerk of Supreme Court
Diane R. Caspari,

               Respondent.




      ATTORNEY        disciplinary    proceeding.            Attorney's         license

suspended.


      ¶1       PER   CURIAM.   We    review   a       stipulation        pursuant       to

Supreme Court Rule (SCR) 22.12 between the Office of Lawyer

Regulation (OLR) and Attorney Diane R. Caspari.                     The stipulation

states that Attorney Caspari committed three counts of misconduct

arising out of her failure to make payments to Clinical Psychology

Associates, which conducted evaluations into criminal cases which

had been assigned to Attorney Caspari by the Office of the State

Public Defender (SPD).         The stipulation requests that this court
impose     a   90-day   suspension   of   Attorney         Caspari's       license      to
                                                                    No.   2019AP1175-D



practice    law    in   Wisconsin      and    that       she   be   ordered     to   pay

restitution.

       ¶2   Upon    careful     review       of    the   matter,     we   accept     the

stipulation,       impose      the    requested          discipline       and    order

restitution.       Because the matter has been resolved by means of a

stipulation, without the need for the appointment of a referee, we

impose no costs on Attorney Caspari.

       ¶3   Attorney Caspari was admitted to the practice of law in

Wisconsin in 2004 and practices in Milwaukee.                         In 2015, she

received a consensual private reprimand for misconduct involving

two client matters in which she failed to respond to clients'

inquiries regarding the status of their matter and in which she

charged a client for legal fees even though she did not perform

the work. She also failed to refund unearned fees upon termination

of the representation. Private Reprimand No.                   2015-21 (electronic

copy               available                  at               https://compendium.

wicourts.gov/app/raw/002809.html).

       ¶4   In 2016, pursuant to another SCR 22.12 stipulation, this
court suspended Attorney Caspari's law license for 60 days for

misconduct arising out of four client matters and involving various

counts of misconduct, including billing the SPD for tasks that she

did not actually perform and failing to correct invoices or refund

those fees for years.           In re Disciplinary Proceedings Against

Caspari, 2016 WI 72, 371 Wis. 2d 567, 882 N.W.2d 852.

       ¶5   The OLR filed a three-count complaint against Attorney

Caspari on June 28, 2019.            The parties' stipulation was filed on
February 10, 2020.
                                         2
                                                             No.   2019AP1175-D



     ¶6    The stipulation states that on December 19, 2013, the

SPD appointed Attorney Caspari to represent J.P. on felony criminal

charges in Kenosha County.        A competency hearing was scheduled for

January 10, 2014.

     ¶7    The SPD also appointed Attorney Caspari to represent

K.W. in a juvenile matter in Kenosha County.

     ¶8    Attorney Caspari hired Dr. David Thompson's office,

Clinical Psychology Associates, to conduct an evaluation of J.P.

and a legal competency evaluation for K.W.

     ¶9    Dr. Thompson submitted invoices to Attorney Caspari for

services he provided on behalf of J.P. and K.W.        The SPD authorized

payment to Dr. Thompson for the evaluations.

     ¶10   On   September   21,    2016,   the   Wisconsin    Department    of

Administration (DOA) issued payment to Attorney Caspari, in care

of Daniels Capital Corporation (Daniels), a financing company that

provides advance payments to government-appointed criminal defense

attorneys, for Dr. Thompson's services related to J.P.                Daniels

issued payments to Attorney Caspari. She did not deposit the funds
into a trust account, instead depositing them into her business

checking account.     Attorney Caspari did not promptly provide Dr.

Thompson with notice of her receipt of the funds, nor did she

promptly deliver the funds to him.

     ¶11   On November 23, 2016, the DOA issued a payment to

Attorney Caspari, in care of Daniels, for Dr. Thompson's services

related to K.W.     Daniels issued payment to Attorney Caspari.            She

did not deposit the funds into a trust account, instead depositing
them into her business checking account.         Attorney Caspari did not
                                      3
                                                         No.   2019AP1175-D



promptly provide Dr. Thompson with notice of her receipt of the

funds, nor did she promptly deliver the funds to him.            She used

the funds for her own purposes.

     ¶12    In June 2017, Dr. Thompson's office contacted the SPD

regarding problems in collecting payments for work completed for

Attorney    Caspari's     SPD    clients.     Attorney    Caspari     sent

Dr. Thompson an email acknowledging that she owed him $3,642.50

for J.P. and $1,320 for K.W.      She said, "I had thought that I paid

the latter but did not."        She proposed a payment plan that would

commence in July 2017 and conclude with full reimbursement to Dr.

Thompson by November 2017.

     ¶13    On or about July 21, 2017, Attorney Caspari made a $50

payment toward Dr. Thompson's bill in the J.P. matter.           She paid

Dr. Thompson an additional $50 on or about June 7, 2019 and has

paid nothing further to Dr. Thompson since that time.

     ¶14    By   virtue   of    the   stipulation,   Attorney     Caspari

stipulates to the following counts of misconduct:

     Count 1:   By failing to deposit into a trust account
     funds intended for payment to Dr. Thompson, Attorney
     Caspari violated SCR 20:1.15(b)(1).1

     Count 2: By failing to promptly notify Dr. Thompson of
     her receipt of funds intended for payment of his

     1   SCR 20:1.15(b)(1) provides:

          A lawyer shall hold in trust, separate from the
     lawyer's own property, that property of clients and 3rd
     parties that is in the lawyer's possession in connection
     with a representation. All funds of clients and 3rd
     parties paid to a lawyer or law firm in connection with
     a representation shall be deposited in one or more
     identifiable trust accounts.

                                      4
                                                                No.   2019AP1175-D


       services, and by failing to promptly disburse those
       funds    to    him,   Attorney   Caspari    violated
       SCR 20:1.15(e)(1). 2


       Count 3: By converting to her own use State-issued funds
       intended for payment to Dr. Thompson, Attorney Caspari
       violated SCR 20:8.4(c).3
       ¶15       Attorney Caspari represents that she fully understands

the        misconduct    allegations;          she   fully    understands     the

ramifications should this court impose the stipulated level of

discipline; she fully understands her right to contest the matter;
she fully understands her right to consult with counsel and says

she has retained and consulted with counsel; she states her entry

into       the   stipulation   is   made   knowingly    and   voluntarily;    and

represents her decision not to contest the misconduct alleged in

the complaint or the level and type of discipline sought by the

OLR's director.

       ¶16       Attorney Caspari further avers that from December 2013

through June 2017, she believed she was suffering from severe

anxiety and chronic depression which was causing severe emotional

       2   SCR 20:1.15(e)(1) provides:

            Upon receiving funds or other property in which a
       client has an interest, or in which a lawyer has received
       notice that a 3rd party has an interest identified by a
       lien, court order, judgment, or contract, the lawyer
       shall promptly notify the client or 3rd party in writing.
       Except as stated in this rule or otherwise 148 permitted
       by law or by agreement with the client, the lawyer shall
       promptly deliver to the client or 3rd party any funds or
       other property that the client or 3rd party is entitled
       to receive.

       SCR 20:8.4(c) provides: "It is professional misconduct for
       3

a lawyer to engage in conduct involving dishonesty, fraud, deceit
oar misrepresentation."

                                           5
                                                                   No.   2019AP1175-D



dysfunction;    that   she   was     under      the   care    of     a   healthcare

professional for those conditions; and that if a hearing had been

held she would have been prepared to admit evidence that the

condition    contributed     to     the       misconduct     described      in   the

stipulation.

     ¶17    In its memorandum in support of the stipulation, the OLR

points to prior decisions in which this court imposed 90-day

suspensions for somewhat analogous conduct.                  In re Disciplinary

Proceedings Against Alfredson, 2019 WI 17, 385 Wis. 2d 565, 923

N.W.2d 869 (imposing 90-day suspension for professional misconduct

in two client matters and failure to cooperate with the OLR's

investigation.   The misconduct included failing to hold a client's

funds in trust and failing to promptly deliver funds collected in

connection with the attorney's representation of a client to the

client's ex-wife's lawyer); In re Disciplinary Proceedings Against

Wood, 2013 WI 11, 345 Wis. 2d 279, 825 N.W.2d 473 (imposing 90-

day suspension for seven counts of misconduct including failing to

hold client's settlement funds in trust; failing to provide the
client with a written fee agreement; failing to keep a client

informed about the status of their matter; and withdrawing funds

from a client trust account via teller transactions).

     ¶18    After careful review of this matter, we accept the

stipulation and impose the requested discipline.                   Although no two

disciplinary proceedings are identical, the misconduct at issue

here is somewhat analogous to Alfredson and Wood, in which 90-day

suspensions were imposed.         We agree with the OLR's comments in its
memorandum in support of the stipulation that Attorney Caspari's
                                          6
                                                               No.   2019AP1175-D



misconduct is aggravated by the fact that she has been disciplined

on two prior occasions.         In mitigation of her misconduct, the OLR

says Attorney Caspari has been cooperative in the investigation

and prosecution of this matter.              She has shown remorse.     She has

acknowledged her misconduct and entered into the stipulation.                  She

also asserts that she suffered from personal or emotional problems

during the time the misconduct occurred.

       ¶19   Upon consideration of the misconduct and the aggravating

and mitigating factors, we agree that a 90-day license suspension

is an appropriate sanction for Attorney Caspari's misconduct.                   We

also   agree      that   she   should   be    ordered   to   pay   $4,862.50    in

restitution to Dr. David Thompson.                 Because this matter was

resolved by means of a stipulation, without the need for the

appointment of a referee, we impose no costs on Attorney Caspari.

       ¶20   IT IS ORDERED that the license of Diane R. Caspari to

practice law in Wisconsin is suspended for a period of 90 days,

effective July 9, 2020.

       ¶21   IT IS FURTHER ORDERED that within 60 days of the date of
this order Diane R. Caspari shall pay to Dr. David Thompson the

sum of $4,862.50.

       ¶22   IT IS FURTHER ORDERED that Diane R. Caspari shall comply

with the provisions of SCR 22.26 concerning the duties of a person

whose license to practice law in Wisconsin has been suspended.

       ¶23   IT    IS    FURTHER   ORDERED      that    compliance    with     all

conditions of this order is required for reinstatement.                        See

SCR 22.28(2).


                                         7
    No.   2019AP1175-D




8
    No.   2019AP1175-D




1